Case 20-10343-LSS Doc 3230 Filed 05/06/21 Page1of2

FILED

April 26, 2021 MII HAY -6 AM 9: 46
Re: a

upaANTUF cou
Dear Justice Silverstein,

My Name is (ED am a survivor of abuse in the Boy Scouts from New Jersey Troop II | will
not relive every detail of the nightmare that destroyed my trust in human beings because of my
experience in the Boy Scouts of America. However, the facts of my case are simple. 1 was abused by my
Scout Leader on a Boy Scouts camping trip to Gettysburg with my troop in 1982. Raea
GE vas a Sergeant in the ED epartment and his accomplice was a former [J
GEE also associated with Troop IEEE under the guise of the yy

In MMMboth Leaders were found guilty of abusing tender age boys from New Jersey Scout Troop Boy
Scouts of America did nothing other than deem ae ineligible to volunteer. He was
a well-known EEE all trusted him. There was not even an apology.

Thus, | have been in therapy for over 30 years, forced to take medication to cope with the trauma, |
have significant trust issues, and difficulty maintaining a healthy relationship directly attributed to the
trauma | sustained under their care. He abused me and countless others without any remorse or regret
and only served 6 years in prison along with 9 years of parole.

Your Honor, a lifetime of anguish and psychological distress over the last 30 plus years can be directiy
attributed to the incidents that happened in1982 while | was in the Boy Scouts. Please do not let them
destroy another soul or allow what happened to me happen to anyone again. Thank you in advance.

 

 

 
Case 20-10343-LSS Doc 3230 Filed 05/06/21 Page 2 of 2

geet ged | cegflETEeHt pgpebfagta pl fo ELE pocgf Hep egpaed fpeeqaay ls . SEPeIE-TOSet

AP) 4 9)

 

MBP S90) 16 a5 ey rag sro (*

y3Aa804

1b Wd 1202 UdV ZC.
6£f TH SYSAW 14

PrZ elo LS00ra6e

 

 
